This action was begun in the district court of Tulsa county by Reba Anderson against Abe Sloan, and a judgment was rendered for the plaintiff against the defendant Abe Sloan and against the garnishee, the American Employers' Insurance Company, and from the judgment against said garnishee, it appeals to this court by petition in error and case-made attached.
On the 27th day of February, 1932, plaintiff in error filed its brief, which reasonably supports the assignments of error made therein. No brief has been filed by the defendants in error. Under the rule of this court, many times announced, it is not the duty of this court to search the record for some theory upon which to sustain the trial court, and where the defendant in error has failed to comply with the rules of this court with reference to filing brief, this court may, where the authorities cited reasonably support their action, reverse the cause with directions. Moore v. Jefferson, 164 Okla. 270,23 P.2d 693; Chapman v. Taylor, 163 Okla. 274, 21 P.2d 1058.
The cause is therefore reversed and remanded, with directions to the trial court to vacate the judgment entered against the American Employers' Insurance Company.